DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 June 2022 has been entered.
 
Introductory Remarks
	In response to communications filed on 24 June 2022, claims 1-16 and 18-20 are amended per Applicant's request. No claims were cancelled. No claims were withdrawn. No new claims were added. Therefore, claims 1-20 are presently pending in the application, of which claims 1 and 9 are presented in independent form.

The previously raised 101 rejection of the pending claims is withdrawn in view of the amendments to the claims.
The previously raised 103 rejection of the pending claims is withdrawn in view of the amendments to the claims. A new ground(s) of rejection has been issued.

Response to Arguments
Applicant’s arguments filed 24 June 2022 with respect to the rejection of the claims under 35 U.S.C. 101 have been fully considered (see Remarks, p. 9-19) and are persuasive. The 101 rejection has been accordingly withdrawn in view of the amendments to the claims.
Applicant’s arguments filed 24 June 2022 with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection (newly applied prior art reference, Gardner, has replaced the previously-applied primary reference, Langseth). 
Applicant’s arguments with respect to the 103 rejection of Claim 2 (see Remarks, p. 23-24) is unpersuasive for the reasons set forth in the 103 rejection below.











Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent Claims 1 and 9 recite “performing…targeted extraction of ontologies and selective targeting of queries from subsections that comprise context associated with the drug, wherein the ontologies provide at least in part description of the drug, relationships associated with the drug and the characteristics of the drug”. It is unclear what is meant by “targeted extraction of ontologies” and “selective targeting of queries”.
Additionally, it is unclear what is precisely the relationship of the ontology is to the rest of the claims, as it seems to be untethered from any of the subsequent steps in the claims.
For purposes of examination, the following interpretation has been taken: ontologies (i.e., real-world concept relationships) are derived from the data sources, which are, in turn, used as a basis for query generation/interpretation.
Dependent claims 2 and 10 recite “wherein each of the at least one corresponding attribute is weighed based on descending order of influence in achieving of prior market performance”. It is unclear what is being claimed here, e.g., whether the “weight” corresponds to some sort of ranking (which does not make sense as there is no indication of ranking in the claims or other claims which depend upon it); or whether the weight corresponds to some sort of diminished weighting, e.g., penalization as seen in Saria. For purposes of examination, the latter interpretation has been taken.
Dependent claims 3-8 and 11-20 are rejected for at least by virtue of their dependencies on claims 1-2 and 9-10, and for failing to cure the deficiencies of these claims.













Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-3, 9-11, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gardner et al. (“Gardner”) (US 2006/0053151 A1), in view of Saria et al. (“Saria”) (US 2012/0290319 A1), in further view of Rennison (“Rennison”) (US 7,827,125 B1).
	Regarding claim 1: Gardner teaches A method, implemented via a server computing device, the server computing device comprising a processor and a memory configured to store a plurality of instructions executable by the processor to implement the method (Gardner, [0296], where the disclosed system may include various servers for implementing the disclosed system. Note that Gardner’s disclosure of a system with software inherently indicates the existence of some sort of processor or other hardware component to carry out the disclosed steps interfacing with some sort of non-volatile storage, otherwise Gardner’s system would be inoperable to carry out any of the computing functions/steps if such instructions were not persisted in a type of hardware and executed by another type of hardware), the method comprising:
	receiving, by an innovation engine, data of a publication descriptive of a drug (Gardner, [0017], where the system may have access to various data sources, including structured, semi-structured, or unstructured data sources that pertain to books, journals, or other textual materials, websites, etc. See Gardner, [0102], where the domain-specific ontology generated from the sources may include a subject matter topic such as a drug, target diseases, etc.);
	performing, by the innovation engine, … extraction of ontologies … from the [sections] that comprise context associated with the drug, wherein the ontologies provide at least in part description of the drug, relationships associated with the drug and the characteristics of the drug (Gardner, [0139-0141], where context surrounding a term in a document as well as heuristic analysis, inferencing patterns, and/or other information may be used to identify concept types of a term during the process of building an ontology. Linguistic analysis may identify potentially relevant concepts, relationships, or assertions. See also, e.g., Gardner, [0258-0260], where one or more multi-relational ontologies may include chemical compounds as concepts, where the chemical structure, its lexical names, its properties, and other information may present a multi-dimensional description of the chemical compound within the ontology);
	applying, by the innovation engine, domain specific knowledge of construction of language on the text to determine a context associated with the drug (Gardner, [0139-0143], where linguistic analysis may be performed on the document, in which linguistic analysis may identify potentially relevant concepts, relationships, or assertions by tagging parts of speech within the document, e.g., subjects, verbs, objects, adjectives, pronouns, or other parts of speech. The linguistic analysis may be “seeded” with a priori knowledge from the knowledge domain, e.g., to inform the system as to what speech patterns to look for (i.e., “domain specific knowledge of construction of language”). See also, e.g., Gardner, [0141], where this a priori knowledge may aid linguistic analysis by providing known meaningful terms in the domain and the context and connections therebetween (i.e., “to determine a context associated with the [concept]”));
	processing, by the innovation engine, the text to add meta-data to the structured schema to apply the context of the data (Gardner, [0135], where each concept within the ontology may be associated with a concept type (i.e., “context”). See Gardner, [0162], where curation includes identification of new concept types (i.e., “contexts”). See Gardner, [0239], where new assertions and properties may be created and added to existing concepts or assertions within one or more ontologies.
Although Gardner does not appear to explicitly state that new concept types may be added to existing concepts or assertions, Gardner suggests in [0162] that new concept types may be identified by curators and added to the ontology. Thus, one of ordinary skill in the art would have been suggested to have modified Gardner such that new concept types are also added to existing concepts (in addition to properties) with the motivation of adding newly discovered contexts/domains to certain concepts to expand the ontology to other contexts/domains in order to have a more comprehensive knowledge base for understanding real-world concepts, e.g., to discover more knowledge networks (Gardner, [0160]).
Additionally, although Gardner does not appear to explicitly state that concept types are in the form of metadata, Gardner and the claimed invention are equivalent in that concepts in a structured form (i.e., the claimed structured schema; Gardner’s ontology) are somehow annotated/associated with certain concepts. Thus, the claimed invention does not distinguish over the prior art);
	performing, by the innovation engine, an association process to determine and automate one or more associations between the data and a plurality of drug profiles based on the context (Gardner, [0138-0139], where for structured, semi-structured, and unstructured data sources, the system extracts and identifies concepts, relationships, and/or assertions between various concepts. See also Gardner, [0135], where rules from the rules engine may enable properties to be extracted from the data sources corpus and stored with concept, relationship, and assertion data, where each concept within an ontology may be associated with a label, at least one relationship, etc., in addition to relationship types which can exist in one or more domain specific ontologies (i.e., “based on the context”) (Gardner, [0150]). See also Gardner, [0258-0260], where one or more multi-relational ontologies may include chemical compounds as concepts, where the chemical structure, its lexical names, its properties, and other information may present a multi-dimensional description of the chemical compound within the ontology (i.e., “one or more associations between the data and a plurality of drug profiles”));
	generating, by the innovation engine, at least one score based on the one or more associations between the data and the plurality of drug profiles (Gardner, [0194], where concepts, relationships, and/or assertions may be associated with confidence scores), wherein the one or more associations are based on one or more of positive count of occurrence of the drug, count of entities associated with the drug, publication rates associated with the drug, grant rates associated with the drug, development stage associated with the drug, temporal information analysis of the drug, investigator, therapeutic advancement information and scientific evidence information (Gardner, [0135] and [0202], where concept, relationship, assertion, and property data may be stored together, where properties include evidence underlying concepts and assertions, where evidence information for an assertion may include the number of pieces of evidence underlying the assertion or other information. See Gardner, [0149], where the number of times a given verb connects all pairs of concept types may be measured and used as a guide to the likely validity of a given assertion when it is identified);
	receiving, by a controller, from the user interface of the client computing device a query based, at least in part, on the transmitted weighting (Gardner, [0218], where users can selectively display, manipulate, and navigate through data (i.e., ‘query”) according to various constraints including concepts, relationships, properties, data sources, and confidence levels (i.e., “the transmitted weighting”));
	executing, by the controller, the query against the structured schema to produce a result (Gardner, [0219], where a user may constrain or filter ontology data (i.e., “structured schema”). See Gardner, [0184], where a user may desire to search for concepts within one or more ontologies, and search results are altered accordingly to the criteria);
	transmitting, by the controller, the result to the client computing device and displaying the result on the user interface of the client computing device (Gardner, [0182] and [FIG. 11], where a graphical user interface may include a search pane with an exemplary interface 1100, where the graphical user interface may then display the results of the search in the search pane 1101. See Gardner, [0290], where the graphical user interface may be displayed via a terminal 3312 such as a personal computer, workstation, remote terminal, or other user terminal networked to the server 3360) … .
	Gardner does not appear to explicitly teach transforming, by the innovation engine, the data into a structured schema for breaking text included in the data into subsections, wherein the structured schema is a generalized architecture of document contents; [performing] targeted [extraction of ontologies] and selective targeting of queries from the subsections [that comprise context]; applying, by the innovation engine, machine learning to the at least one score to determine a weighting of the at least one score; transmitting, by the innovation engine, the weighting of the at least one score to a user interface of a client computing device; receiving, by the controller, from the user interface of the client computing device, instructions through user interface elements to modify the weighting of the at least one score; and generating and displaying, by the controller, an updated result on the user interface of the client computing device based on the modified score.
	Saria teaches applying, by the innovation engine, machine learning to the at least one score to determine a weighting of the at least one score (Saria, [0006], [0033], and [0037], where a model creation engine can automatically learn a weight to apply to a rule with a supervised machine learning algorithm by at least analyzing the clinical feature with respect to pre-defined outcomes in a training data set. See Saria, [0035], where the model creation engine can extract rules (i.e., “associations”) from a known ontology that map each feature to the identified condition, and automatically weight those rules. More generally, the model creation engine can use any feature-pruning or feature selection algorithm to mine rules from the electronic medical reference(s). Note that Saria’s features correspond to a “score”); [and]
	transmitting, by the innovation engine, the weighting of the at least one score to a user interface of a client computing device (Saria, [0057], where the model creation engine provides functionality such as a user interface for adding initial weights or adjusting weights that the engine learned programmatically. See Saria, [0035], where rules map clinical features to health conditions in a model data repository where the rule can reflect a relationship between the clinical feature and the health condition).
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the teachings of Gardner and Saria (hereinafter “Gardner as modified”) with the motivation of automatically learning weights (Saria, [0007]) which can be performed continuously or periodically in order to detect new features (Saria, [0084]), instead of requiring users to manually define such weights, which (1) may prove burdensome to users, (2) may not be as up-to-date with new clinical data, which would require users to periodically search for information on the web for such information.
Additionally, it would have been obvious to one of ordinary skill in the art to have transmitted the weighting to users for input with the motivation of leveraging user expertise in a particular subject matter for a greater degree of accuracy, since users may be more knowledgeable with regards to how much weight should be given to a particular set of features and outcome.
	Gardner as modified does not appear to explicitly teach transforming, by the innovation engine, the data into a structured schema for breaking text included in the data into subsections, wherein the structured schema is a generalized architecture of document contents; [performing] targeted [extraction of ontologies] and selective targeting of queries from the subsections [that comprise context]; receiving, by the controller, from the user interface of the client computing device, instructions through user interface elements to modify the weighting of the at least one score; and generating and displaying, by the controller, an updated result on the user interface of the client computing device based on the modified score.
	Rennison teaches transforming, by the innovation engine, the data into a structured schema for breaking text included in the data into subsections, wherein the structured schema is a generalized architecture of document contents; [performing] targeted [extraction of ontologies] and selective targeting of queries from the subsections [that comprise context] (Rennison, [13:65-67]-[14:1-2], where the system performs extraction and tagging of a document that inserts documents and their corresponding semantic structure (i.e., “wherein the structured schema is a generalized architecture of document contents”) and concept tags (i.e., the inserted concept tags having had “[broken the] text included in the data into subsections”) into an indexed information repository. See Rennison, [23:13-15], where the Document Tagger 214 uses a Concept Synonym Matching Engine (CSME) to match fielded text strings (i.e., “subsections”) to concepts stored in the knowledge base, including checking the concepts found by the CSME against other parts of the Rule Processing Engine (RPE) rule, i.e., a hierarchical relationship between San Francisco and California and Location Type, e.g., a City and State, respectively. In this way, this search process leverages the hierarchical structure of a Knowledge Base 108 to find concepts);
	receiving, by the controller, from the user interface of the client computing device, instructions through user interface elements to modify the weighting of the at least one score (Rennison, [42:43-49], where the system can include a fuzzy query with a contextual search that includes an instance of the search schema that includes CriteriaValues that correspond to the Criteria. See Rennison, [49:56-67]-[50:1-15], where an application define an arbitrary number of weight ranges, where the weight ranges correlate to the level of “importance” of the CriteriaValue. An application can present these options to a user and allow them to select the level of importance for each of the CriteriaValues, thereby transforming the weight associated with that CriteriaValue.
Although Rennison does not appear to explicitly state that the presentation is a graphical representation to the user, one of ordinary skill in the art would have been suggested by Rennison in [61:63-65] (where the user is presented with a Search Improvement Wizard, or graphical representation application, to select a set of values or concepts) to have presented such information to the user in a graphical manner with the motivation of providing a more intuitive interface for the user to interact with)); and
	generating and displaying, by the controller, an updated result on the user interface of the client computing device based on the modified score (Rennison, [Claim 1], where the system applies modified weights during a subsequent search of the knowledge base conducted by a user. Although Rennison does not appear to explicitly state that the modified weights were explicitly modified by a user, Rennison suggests in [42:43-49] and [49:56-67]-[50:1-15] that users may modify weights. Therefore, it would have been obvious to one of ordinary skill in the art to substitute the system-modified weights with the weights explicitly provided by a user with predictably equivalent operating characteristics—which is that a modified weight is applied to a subsequent search, and would have been suggested to do so with the motivation of allowing users to explicitly modify weights for personalization purposes, i.e., to find search results that would be more relevant to them.
Although Rennison does not appear to explicitly state that the subsequent search takes place in the same session as the initial search (as claimed), one of ordinary skill in the art would have found it obvious to provide an automatic update of search results with the motivation of avoiding requiring users to have to re-input their previous query to see the updated search results based on their changes to the search criteria value weights).
	It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the teachings of Gardner as modified and Rennison with the motivation of (1) quickly identifying relevant sections of documents containing certain data (i.e., allowing the system to more quickly process the data when it is known the type of data to expect within certain sections of a document), and (2) providing more emphasis on certain criteria values, thereby overriding the internal weight calculation determined by the collection of documents or target concepts (Rennison, [50:12-15]).

	Regarding claim 2: Gardner as modified teaches The method of claim 1, wherein the machine learning comprises quantitatively comparing, by the innovation engine, at least one attribute of one of the plurality of drug profiles to at least one corresponding attribute of another drug wherein the attribute of the another drug is indicative of prior market performance (Saria, [0059], where with the outcomes that are known or otherwise pre-identified, clinical features can be analyzed and compared with known outcomes to assign weights to the clinical features (i.e., “at least one attribute”). This analysis can include searching the training data set to identify the clinical features associated with each patient and then using a learning algorithm to assign to each feature weights that represent that feature’s contribution to the outcome (i.e., “wherein the attribute of the another [object] is determined based on an outcome of analysis of several attributes of the another [object] to determine at least one attribute that influence the prior [result]”)), wherein the attribute of the another drug is determined based an outcome of analysis of several attributes of the another drug to determine at least one attribute that that influenced the prior market performance, wherein each of the at least one corresponding attribute is weighed based on descending order of influence in achieving of prior market performance (Saria, [0037], where weights reflect the degree to which a given clinical feature (i.e., “attribute”) is indicative of a given outcome (i.e., “[degree] of influence in achieving [an outcome]”)).
	Although Saria does not appear to explicitly state that the type of information pertains to drug profiles and prior market performance, the claimed invention does not distinguish over the prior art because the differences in the claim limitations and the prior art’s disclosure are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. Quantitatively comparing at least one attribute of the data to an attribute of other data would have been performed the same regardless of the specific data involved (i.e., drug profile data and prior market performance, as claimed; or some other data). Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ2d 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
	Therefore, it would have been obvious to one of ordinary skill in the art to have referred to Saria’s teachings in making the claimed invention, because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention over the prior art.
	Additionally, although Saria does not appear to explicitly state that the at least one corresponding attribute is weighed based on descending order of influence, but rather a degree of influence, one of ordinary skill in the art would have found it obvious to modify Saria by substituting the degree of influence with a descending order of influence as claimed with the motivation of forcing rule weights to be smaller so that weights do not exaggerate the importance of individual features, e.g., in cases of a small number of data samples (see Saria, [0060], where a penalized logistic regression model is utilized in low amounts of data).
	It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the teachings of Gardner as modified and Saria with the motivation of assigning weights to clinical features in order to more accurately reflect a feature’s contribution to the outcome (Saria, [0059]), since not all features are equally indicative of an outcome.

	Regarding claim 3: Gardner as modified teaches The method of claim 2, further comprising:
	generating, by the innovation engine, a sub-score for each of the associations between the data and the plurality of drug profiles; and summing, by the innovation engine, the sub-scores to generate a composite score (Gardner, [0214-0216], where paths containing certain qualities may be specified for selection in an ontology (as there are potentially millions or more paths between concepts in an ontology). Paths containing certain qualities may be specified for selection within an ontology, where the selection of paths may be based on summing confidence weights along the edges of a graph of the ontology (each of the confidence weights corresponding to a “sub-score for each of the associations between the data and the plurality of drug profiles”). Recall from Gardner, [0102], where topics may involve drugs; see also Gardner, [0258-0260], where the ontology may involve chemical compounds, e.g., drugs). 

	Regarding claim 9: Claim 9 recites substantially the same limitations as claim 1, and is rejected for the same reasons.

	Regarding claim 10: Claim 10 recites substantially the same limitations as claim 2, and is rejected for the same reasons.

	Regarding claim 11: Claim 11 recites substantially the same limitations as claim 3, and is rejected for the same reasons.

	Regarding claim 17: Gardner as modified teaches The method of claim 1, wherein the user interface includes graphical representations to allow the user to change the weighting of the at least one score for the query (Rennison, [42:43-49], where the system can include a fuzzy query with a contextual search that includes an instance of the search schema that includes CriteriaValues that correspond to the Criteria. See Rennison, [49:56-67]-[50:1-15], where an application define an arbitrary number of weight ranges, where the weight ranges correlate to the level of “importance” of the CriteriaValue. An application can present these options to a user and allow them to select the level of importance for each of the CriteriaValues, thereby transforming the weight associated with that CriteriaValue.
Although Rennison does not appear to explicitly state that the presentation is a graphical representation to the user, one of ordinary skill in the art would have been suggested by Rennison in [61:63-65] (where the user is presented with a Search Improvement Wizard, or graphical representation application, to select a set of values or concepts) to have presented such information to the user in a graphical manner with the motivation of providing a more intuitive interface for the user to interact with).
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the teachings of Gardner as modified and Rennison with the motivation of providing more emphasis on certain criteria values, thereby overriding the internal weight calculation determined by the collection of documents or target concepts (Rennison, [50:12-15]).


Claims 4-8, 12-16, and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gardner et al. (“Gardner”) (US 2006/0053151 A1), in view of Saria et al. (“Saria”) (US 2012/0290319 A1), in further view of Rennison (“Rennison”) (US 7,827,125 B1), in further view of Koudas et al. (“Koudas”) (US 2009/0319518 A1).
	Regarding claim 4: Gardner as modified teaches The method of claim 3, further comprising generating, by the innovation engine, one or more quantitative metrics having a temporal component based, at least in part, on the received data (Koudas, [0185-0192], where the system generates a hot keyword ranked list taking into account the ranked lists of hot keywords within a specified temporal interval. See Koudas, [0067], where popular keywords (commonly known as hot keywords) are derived from the content of the post (i.e., “based, at least on [sic] part, on the received data”)).
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the teachings of Gardner as modified and Koudas with the motivation of providing a process of information discovery, as the user can navigate to relevant information in an effortless manner by following the suggestions presented in the form of bursts (Koudas, [0058-0061]).

	Regarding claim 5: Gardner as modified teaches The method of claim 4, further comprising generating, by the innovation engine, metadata based at least in part, on the determined context of the data (Gardner, [0135], where each concept within the ontology may be associated with a concept type (i.e., “context”). See Gardner, [0162], where curation includes identification of new concept types (i.e., “contexts”). See Gardner, [0239], where new assertions and properties may be created and added to existing concepts or assertions within one or more ontologies).
Although Gardner does not appear to explicitly state that new concept types may be added to existing concepts or assertions, Gardner suggests in [0162] that new concept types may be identified by curators and added to the ontology. Thus, one of ordinary skill in the art would have been suggested to have modified Gardner such that new concept types are also added to existing concepts (in addition to properties) with the motivation of adding newly discovered contexts/domains to certain concepts to expand the ontology to other contexts/domains in order to have a more comprehensive knowledge base for understanding real-world concepts, e.g., to discover more knowledge networks (Gardner, [0160]).
Additionally, although Gardner does not appear to explicitly state that concept types are in the form of metadata, Gardner and the claimed invention are equivalent in that concepts in a structured form (i.e., the claimed structured schema; Gardner’s ontology) are somehow annotated/associated with certain concepts. Thus, the claimed invention does not distinguish over the prior art 

	Regarding claim 6: Gardner as modified teaches The method of claim 5, further comprising measuring, by the innovation engine, a confidence in at least one of the associations by calculating a number of times the at least one of the associations has been associated with previous data (Gardner, [0146], where one or more rules-based assertions may be generated from relationship information. See Gardner, [0149], where a full matrix analysis of previous instances of terms and/or verbs may be performed, in which the number of types a given verb connects all pairs of concept types may be measured and used as a guide to the likely validity of a given assertion when it is identified).

	Regarding claim 7: Gardner as modified teaches The method of claim 6, further comprising elevating, by the innovation engine, a weighting of the at least one of the associations when the at least one of the associations has been associated with previous data (Saria, [0083], where extracting clinical and language features includes determining a count of how often the features occurred. A higher count can be more indicative of an outcome (i.e., “elevating a weighting”), while a lower count can be more indicative of an outcome for other features. The outcome identification module may store a negative or inverse count value for features having an inverse correlation between count and outcome (note that the use of the word “correlation” implies a weight, since statistical expressions for determining an outcome are often represented with the features multiplied by their respective correlation coefficients to indicate the relative relationship between the variables. Thus in this manner, Saria’s “count” which influences the correlation, i.e., weight, thus discloses the claimed feature of “elevating a weighting”, i.e., particularly the section where Saria discloses that a higher count is more indicative of an outcome)).
	It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the teachings of Gardner and Saria with the motivation of positively correlating features together such that the more features that are positively correlated together indicate a higher confidence (i.e., triangulating data points, thereby leading to increased confidence in the resulting outcome).

	Regarding claim 8: Gardner as modified teaches The method of claim 7 further comprising analyzing, by the innovation engine, the data with respect to a plurality of predefined key words (Saria, [0082], where the outcome identification module accesses patient data from the data repository including clinical event data and clinician notes. The system then extracts predetermined clinical and language features that correspond with the clinical and language features stored in the model data repository).
	It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the teachings of Gardner and Saria with the motivation of normalizing/standardizing the terms used for concept mapping such that concepts that pre-exist within the model data repository can be expanded even when terminology changes over time (i.e., as opposed to creating a new concept node every time a new word is encountered, despite that word having an equivalent language or synonym that already existed within the data repository).

	Regarding claim 12: Claim 12 recites substantially the same limitations as claim 4, and is rejected for the same reasons.

	Regarding claim 13: Claim 13 recites substantially the same limitations as claim 5, and is rejected for the same reasons.

	Regarding claim 14: Claim 14 recites substantially the same limitations as claim 6, and is rejected for the same reasons.

	Regarding claim 15: Claim 15 recites substantially the same limitations as claim 7, and is rejected for the same reasons.

	Regarding claim 16: Claim 16 recites substantially the same limitations as claim 8, and is rejected for the same reasons.

	Regarding claim 18: Gardner as modified teaches The method of claim 8, further comprising displaying, on the user interface, visualization of the at least one score over time using a temporal line graph showing annotations of events that impact the at least one score (Koudas, [0073] and [FIG. 2], where the popularity of query terms or keywords is plotted as a function of time (i.e., “temporal line graph”), marking interesting temporal regions as bursts in the keyword popularity curve. See Koudas, [0060], where details explaining the “unusual” popularity of the keywords in the corresponding temporal intervals are automatically provided, corresponding to an event of interest. See also Koudas, [0084], where the system can intelligently identify and mark an event of interest on a popularity curve (i.e., “showing annotations of events that impact the [popularity]”). See Gardner, [0194] with regards to the confidence weights being associated with relationships, i.e., the claimed “score”).
	Although Koudas does not appear to explicitly state that the data pertains to scores but rather to popularity, because Koudas’ popularity is a type of score, therefore, one of ordinary skill in the art would have found it obvious to have substituted Gardner’s confidence scores for Koudas’ popularity with predictably equivalent operating characteristics—which is to provide temporal information in changes to a particular score (i.e., assertions as disclosed by Gardner; popularity as disclosed by Koudas) and events that were involved in influencing that score.
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the teachings of Gardner as modified and Koudas with the motivation of providing the reasons behind a given score, which can provide tremendous insight and context (Koudas, [0074] and [0082]).

	Regarding claim 19: Claim 19 recites substantially the same claim limitations as claim 17, and is rejected for the same reasons.

	Regarding claim 20: Claim 20 recites substantially the same claim limitations as claim 18, and is rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601. The examiner can normally be reached M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRENE BAKER/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
4 November 2022